Citation Nr: 1108155	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) and a rating greater than 50 percent from June 6, 2010.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:   Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1966 to October 1966 and again from December 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing before the Board in April 2010 and the transcript is of record.

During the pendency of this appeal, in a December 2010 rating decision, the RO awarded the Veteran an increased rating for his PTSD to 50 percent, effective June 6, 2010.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The case was brought before the Board in September 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected PTSD, and therefore, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased rating for PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues on appeal are REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required on his part.


REMAND

In December 2010, the Veteran's attorney indicated that the Veteran wanted a Travel Board hearing.  It is noted that the Veteran already presented testimony before the undersigned at a hearing held in April 2010.  Nevertheless, it appears that another hearing is requested because the Veteran claims the severity of his PTSD has significantly changed.  Accordingly, the Board finds that a remand is necessary for a Travel Board hearing to be scheduled before a Veterans Law Judge sitting at the RO. Notice of the scheduled hearing should then be sent to the Veteran's correct address.

As indicated in the introduction, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the Veteran contends that his PTSD renders him unemployable and, in fact, he has not worked since 1998 due to his inability to get along with others.  Thus, the Board finds that a new claim of entitlement to a TDIU was expressly raised by the Veteran in connection with his current appeal.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service- connected disability, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.

2.  The RO should schedule the Veteran for a hearing before a Veterans Law Judge of the Board sitting at the RO. In doing so, the RO should advise the Veteran of the hearing date and time.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


